Citation Nr: 0927168	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depressive disorder NOS, 
panic attacks with agoraphobia, and simple phobias (such as 
heights and closed-in places).  



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO in Newark, 
New Jersey.  In February 2002, the Board remanded the case to 
the RO to schedule the Veteran for a Travel Board hearing.  A 
hearing was held in May 2005 before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  The 
appeal was remanded again by the Board in November 2005 for 
further development.  The appeal is now ready for review by 
the Board.  

The November 2008 compensation and pension (C&P) examiner 
provided a medical opinion that the Veteran is deemed to be 
unemployable.  Thereafter, the RO granted service connection 
for PTSD and assigned a 70 percent disability rating.  The 
issue of entitlement to a total rating for compensation 
purposes due to individual unemployability is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In December 2009, the RO granted service connection and 
assigned a 70 percent disability rating for PTSD and the 
Veteran has not expressed disagreement with that decision.  

2.  The Veteran has been diagnosed with depressive disorder 
NOS, panic attacks with agoraphobia, and simple phobias (such 
as heights and closed-in places).  

3.  The Veteran was treated for psychiatric complaints during 
service.  

4.  The Veteran's acquired psychiatric disorder, to include 
depressive disorder NOS, panic attacks with agoraphobia, and 
simple phobias (such as heights and closed-in places), is 
related to his active military service.  

CONCLUSIONS OF LAW

1.  The criteria for dismissal by the Board of the appeal of 
the issue of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include depressive disorder NOS, 
panic attacks with agoraphobia, and simple phobias (such as 
heights and closed-in places) have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of PTSD appeal

In October 2003, the Veteran timely perfected his appeal with 
respect to the October 2002 rating decision that denied 
service connection for PTSD.  Upon remand from the Board's 
November 2005 decision, the RO granted service connection in 
December 2008, and assigned a 70 percent disability rating 
for PTSD.  By that December 2008 decision, the Veteran's 
claim for service connection had been granted in full.  The 
claims file contains no evidence that the Veteran disagreed 
with any aspect of that decision.  Yet, when the appeal of 
the acquired psychiatric disorder issue was recertified and 
the record transferred to the Board, the AMC recertified the 
PTSD issue as well.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  The Veteran has not alleged 
any error of fact or law with respect to the effective date 
of the grant of service connection, with the disability 
rating that was assigned, or with any other aspect of that 
decision.  Indeed, no notice of disagreement was filed with 
respect to the December 2008 decision.  Thus, the Board lacks 
jurisdiction over any issue with respect to the Veteran's 
PTSD.  The appeal of entitlement to service connection for 
PTSD appeal is dismissed.  
II.  Service connection for an acquired psychiatric disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
All three of those requirements have been established on this 
record.  

At the November 2008 C&P PTSD and mental disorders 
examination, the Veteran was diagnosed with PTSD (for which 
service connection has already been granted), depressive 
disorder NOS, panic attacks with agoraphobia, and simple 
phobias (such as heights and closed-in places).  Since the 
Veteran has a current acquired psychiatric disorder, the 
first requirement for service connection has been met.  

As for inservice incurrence, there is mixed evidence on that 
issue.  The Veteran received treatment for psychiatric 
complaints eight times during service.  He was diagnosed with 
subacute anxiety disorder and mild anxiety reaction.  
Although the psychiatric box was marked "normal" on his 
separation examination report, the examiner made a specific 
note that the Veteran had occasional mild depression.  So, 
there is some evidence that the Veteran incurred a 
psychiatric disorder during service.  

But the Veteran's entrance examination also contained a 
mental health note.  On the medical history form, the Veteran 
indicated that he had had a nervous condition.  At the 
induction physical, the examiner had noted "nervous" but 
determined that he was fit for entry into service.  So there 
is also some evidence that an acquired  psychiatric disorder 
may have been a pre-existing condition at the time of 
induction.  

The November 2008 C&P examiner was explicitly asked to 
identify whether the Veteran's psychiatric disabilities had 
pre-dated service.  But his response was that the Veteran's 
PTSD, depressive disorder NOS, panic attacks with 
agoraphobia, and simple phobias (such as heights and closed-
in places) were deemed to be secondary to his military 
history.  He did not characterize any of the diagnosed 
disabilities as pre-existing conditions at the time of the 
Veteran's induction.  

Thus, while the entrance examination note raised an issue 
whether the currently-diagnosed psychiatric disorders pre-
dated service, the record contains no medical evidence to 
establish that.  This record shows that the Veteran was 
treated for psychiatric complaints during service.  And a 
medical opinion links the Veteran's current acquired 
psychiatric disorder with service.  That evidence establishes 
the second and third requirements for service connection.  

With all three requirements for service connection having 
been established, service connection is warranted for an 
acquired psychiatric disorder, to include depressive disorder 
NOS, panic attacks with agoraphobia, and simple phobias (such 
as heights and closed-in places).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

The appeal of entitlement to service connection for PTSD is 
dismissed.  

Service connection for an acquired psychiatric disorder, to 
include depressive disorder NOS, panic attacks with 
agoraphobia, and simple phobias (such as heights 
and closed-in places) is granted, subject to the criteria 
governing payment of monetary benefits.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


